Beasley, Chief Judge,
concurring specially.
I agree that the judgment must be reversed and the case remanded for further action in the trial court, but the primary reason is the fact that the court was attempting to change a foreign decree and it did not have jurisdiction to do so. Whether the issue was raised on appeal or not, it must be addressed if the record shows that jurisdiction was not established. That is the case here. The record affirmatively shows that the trial court had not acquired jurisdiction to modify the decree, even to apply the emergency measures of OCGA § 19-9-43 (a) (3) (B). See OCGA § 15-1-2. Sweatman v. Roberts, 213 Ga. 112, 113 (97 SE2d 320) (1957). Petitioner father is seeking a change of custody, but he is also properly praying for domestication of the Florida divorce decree. It contains the original order awarding custody.
Respondent mother moved for dismissal of the entire action, which the court denied based on its finding that the father had established the court’s jurisdiction of the parties and of the subject matter “according to OCGA § 19-9-43 (a) (3) (B).” The court was without authority to make a ruling of this nature, however, because the foreign judgment had not yet been domesticated. As held in Blue v. Blue, 243 Ga. 22 (252 SE2d 452) (1979), and as stated in Pearson v. Pearson, 263 Ga. 400, 401 (435 SE2d 40) (1993), a case in which the rule of Blue was applied, “Georgia permits modification of a foreign divorce decree only after domestication of that judgment.” (Emphasis in original.)
Before the cited Code section can be activated in this case, the trial court must consider and rule on the domestication issue. Pearson, supra. Thereafter, if the foreign judgment is domesticated, the court may treat it as a local decree and modify it according to the laws of Georgia. Blue, supra at 23.